      Case 4:20-cv-02508 Document 1 Filed on 07/16/20 in TXSD Page 1 of 7



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

ELMER QUINTANILLA,                               §
    Plaintiff,                                   §
                                                 §
v.                                                                   CASE NO: _____________
                                                 §
HILLSTONE RESTAURANT                             §
GROUP, INC.,                                     §
     Defendant.
                                                 §
                                                 §

                          PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW Elmer Quintanilla (“Plaintiff” or “Quintanilla”) and brings this collective
action and lawsuit on behalf of himself and all other similarly situated employees to recover unpaid
regular and overtime wages from Defendant Hillstone Restaurant Group, Inc. (“Defendant” or
“Hillstone”); and to vindicate his rights under 42 U.S.C. § 1981. In support thereof, Plaintiff would
respectfully show the Court as follows:

                                    I.      INTRODUCTION

        1.       Plaintiff commenced employment with Defendant twenty-eight (28) years ago and
has worked in the Houston’s kitchen ever since. Plaintiff was classified as a nonexempt, at-will
employee. Over the last five to eight years, Plaintiff worked more than 50 hours per week but was
not paid overtime for all of those hours. It is believed that there are other, similarly situated
employees that worked in excess of 40 hours per week and also were not paid overtime for all of
those hours. Defendant knew or showed reckless disregard for whether its pay practices violated
the overtime requirements of the FLSA. Additionally, Defendant discriminatorily terminated
Plaintiff for his race/ethnicity, non-white.

                             II.    JURISDICTION AND VENUE

        2.     This court has jurisdiction of this action pursuant to 28 U.S.C. § 1331 because it
arises under the laws of the United States, specifically, the Fair Labor Standards Act, 29 U.S.C. §
216(b), and 42 U.S.C. § 1981.

       3.      Venue is proper in this Court because a substantial part of the events or omissions
giving rise to Plaintiff’s claims occurred in the Southern District of Texas, and the unlawful
employment practices alleged in this case occurred in the Southern District of Texas.




                                                                                                   1
      Case 4:20-cv-02508 Document 1 Filed on 07/16/20 in TXSD Page 2 of 7




                                         III.   PARTIES

       4.      Plaintiff is a resident of Harris County, Texas.

        5.    Defendant is a Foreign For-Profit Corporation doing business in the State of Texas
and may be served via its registered agent, C T Corporation System, 1999 Bryan St., Ste. 900,
Dallas, TX 75201; or via an officer, a managing or general agent, or any other agent authorized by
appointment or by law to receive service of process; or wherever found.

                                          IV.     FACTS

        6.      Plaintiff is of Hispanic/Latino ancestry. Plaintiff commenced employment with
Defendant in 1992 at Houston’s on Kirby and has worked there nearly 30 years. He was a
trusted kitchen employee who performed many of the duties of a kitchen manager, including
receiving and checking inventory. Plaintiff was paid $27 per hour, and always worked more than
forty hours per week. Plaintiff was allowed to keep a key to the restaurant, and he would arrive
in the early morning to conduct inventory. Plaintiff also conducted tasks during this time that
others could not do such as cutting meat and fish. It was customary for Plaintiff to arrive one
hour prior to his shift time.

        7.      During Plaintiff’s tenure with Defendant, he was under the control of multiple
managers that required him to clock in and out at various times. Under one kitchen manager,
Plaintiff was asked to clock out at 3pm but work until 4pm. Another manager asked Plaintiff to
complete tasks prior to clocking in. All of these managers were cognizant that Plaintiff worked
off the clock and none seemed concerned about it.

        8.      Plaintiff worked one hour prior to clocking in every shift for the last five to eight
years. He worked 30 to 60 minutes after his shift approximately two days per week. Plaintiff
never took vacation time. In fact, the last time Plaintiff took time off for a vacation was five
years ago. Plaintiff has been told many times that the more that the managers save on labor costs,
the bigger their bonus.

        9.      In addition to continuously working off the clock, Plaintiff endured
discriminatory treatment at the hands of Houston’s most recent General Manager, Jeremy Zink
(“Zink”). Zink is Caucasian. Zink treated the staff of Hispanic/Latino ethnicity different from
those who are Caucasian. He repeatedly spoke to Plaintiff in a condescending and hostile tone.
In June 2019, Zink yelled at Plaintiff in front of the staff and sent him home saying, “You don’t
know your job?” When Plaintiff respectfully asked that he not yell at him Zink responded, “If
you don’t like it go home…get out of here.” Zink yelled this at Plaintiff three to four times.
Plaintiff went home.

        10.     After this episode with Zink, Plaintiff called the Corporate Human Resources
department and spoke to Keith [LNU]. Plaintiff told Keith of the discriminatory way that Zink
treated him. He told Keith that Zink talked to him like this because of Plaintiff’s ancestry,
Latino, and told him that Zink assumes he has no work papers. Plaintiff told Keith of his



                                                                                                    2
      Case 4:20-cv-02508 Document 1 Filed on 07/16/20 in TXSD Page 3 of 7



ancestry, that he was an American citizen, and that he deserved to be treated with respect. Keith
agreed with Plaintiff that he did not deserve that treatment, and instructed him to return to work
the next day. Keith said that Zink would apologize. When Plaintiff returned to work, Zink did
not apologize. In fact, Zink told Plaintiff to act as if the incident never happened. After Plaintiff’s
complaint, Zink refused to speak to Plaintiff and did so only if he believed Plaintiff had made a
mistake. Zink conveyed that all future corrections would come from Plaintiff’s kitchen manager.
Zink’s hostile treatment of Plaintiff continued until Houston’s shut down due to COVID-19.

        11.     On March 23, 2020, kitchen manager Shea (LNU) called Plaintiff to tell him not
to come to work the next day; that he would get a schedule that Friday. When Plaintiff noticed he
was not placed on the schedule, he inquired. Shea said he did not know happened. Three days
later, Shea called to advise Plaintiff that they decided to let him go. Recognizing this might be
related to the COVID-19 pandemic Plaintiff asked if he would be allowed to return once the
restaurant was back to normal? Shay replied, “I don’t know.”

        12.    After this, Plaintiff spoke to the General Manager of the closed Westheimer
location, Suzanne Clancy, who also helped with the Kirby location. He asked if he was laid off
temporarily or permanently, because there were many employees working on to-go orders.
Clancy told him he was “fired” and that “it wasn’t an easy decision to make.” When asked why,
she said she “didn’t need to explain all the details, I can’t possibly go into all the details.”

        13.    Corporate advised Plaintiff twice after being terminated not to worry, that he was
not fired and would get his job back. This was a blatant lie. Plaintiff was discriminated against
due to his ancestry and then terminated in retaliation for complaining of the discriminatory
behavior.

                                  V.      CAUSES OF ACTION

     A.      COUNT ONE – FAILURE TO PAY WAGES AND OVERTIME UNDER
                     THE FAIR LABOR STANDARDS ACT

       14.     Plaintiff adopts by reference all of the facts set forth above.

       15.     During Plaintiff’s employment with Defendant, he was a nonexempt employee.

        16.      As a nonexempt employee, Defendant was legally obligated to pay Plaintiff “at a
rate not less than one and one-half times the regular rate at which [he was] employed […]” for the
hours worked over forty in a workweek. 29 U.S.C. § 207(a)(1).

        17.    Defendant did not pay Plaintiff all overtime as required by 29 U.S.C. § 207 (a)(1)
for the hours worked in excess of forty per week.

        18.    Defendant knew or showed a reckless disregard for whether its pay practices
violated the overtime requirements of the FLSA.

       19.     Defendant willfully violated the overtime requirements of the FLSA.



                                                                                                     3
      Case 4:20-cv-02508 Document 1 Filed on 07/16/20 in TXSD Page 4 of 7




        B.      COUNT TWO – COLLECTIVE ACTION ALLEGATIONS UNDER
                       THE FAIR LABOR STANDARDS ACT

       20.     Plaintiff adopts by reference all of the facts set forth above.

      21.     On information and belief, other kitchen employees at the Houston’s location on
Kirby Drive have been victimized by Defendants’ violations of the FLSA identified above. The
employees are nonexempt and were not paid overtime.

       22.    These employees are similarly situated to Plaintiff because, during the relevant time
period, they held similar positions, were compensated in a similar manner, and were denied
overtime wages at one and one-half times their regular rate for hours worked over forty in a
workweek.

        23.    Defendant is liable to Plaintiff and the members of the putative class for the
difference between what it actually paid them and what it was legally obligated to pay them.

        24.     Plaintiff’s experiences are typical of the experiences of the putative class members;
collective action treatment is appropriate.

        25.   Because Defendant knew or showed reckless disregard for whether its pay practices
violated the FLSA, Defendant owe Plaintiff and members of the putative class their unpaid
overtime wages.

       26.   Defendant is liable to Plaintiff and the members of the putative class their unpaid
overtime wages as liquidated damages.

       27.     Defendant is liable to Plaintiff and the members of the putative class for their
reasonable attorneys’ fees and costs.

          C.     COUNT THREE – DISCRIMINATION AND RETALIATION IN
                         VIOLATION OF 42 U.S.C. § 1981

       28.     Plaintiff adopts by reference all of the facts set forth above.

        29.      Under 42 U.S.C. § 1981(a), “[a]ll persons within the jurisdiction of the United
States shall have the same right…to make and enforce contracts, to sue, be parties, give evidence,
and to the full and equal benefit of all laws and proceedings for the security of persons and property
as is enjoyed by white citizens, and shall be subject to like punishment, pains, penalties, taxes,
licenses, and exactions of every kind, and to no other.”

        30.     Plaintiff belongs to the class of people protected by Section 1981 due to his
ethnicity and his status as a non-white citizen. He was fired on or around March 24, 2020, due to
his ethnicity and due to his complaint about his general manager’s racism and poor treatment.




                                                                                                    4
      Case 4:20-cv-02508 Document 1 Filed on 07/16/20 in TXSD Page 5 of 7



       31.     Defendant had no reason for firing Plaintiff and retaining other employees, even
though Plaintiff was by far the most qualified employee.

        32.    Defendant is liable to Plaintiff for exemplary and punitive damages due to its
willful discrimination and retaliation against him.

                                    VI.      JURY DEMAND

       33.     Plaintiff demands a trial by jury.

                                          VII.   PRAYER

       34.    Plaintiff requests that the Court issue a summons for Defendant to appear and
answer, and that Plaintiff be awarded a judgment against the Defendant for the following:

               a.     An order allowing this action to proceed as a collective action under 29
                      U.S.C. § 216(b);

               b.     Judgment awarding Plaintiff and the members of the putative class all
                      unpaid overtime compensation, liquidated damages, attorneys’ fees and
                      costs;

               c.     Prejudgment interest at the applicable rate;

               d.     Incentive awards for any class representatives;

               e.     Loss compensation and benefits;

               f.     Reinstatement or front pay;

               g.     Actual, liquidated, and exemplary damages, including damages for pain and
                      suffering;

               h.     Reasonable attorney’s fees and costs;

               i.     Pre-judgment and postjudgment interest as allowed by law; and

               j.     All such other and further relief to which Plaintiff and the members of the
                      putative class may show themselves to be justly entitled.




                                                                                                  5
Case 4:20-cv-02508 Document 1 Filed on 07/16/20 in TXSD Page 6 of 7



                                          Respectfully submitted,

                                          By: /s/ Samantha Martinez
                                          Samantha Martinez
                                          ATTORNEY IN CHARGE
                                          Federal Id No. 27604
                                          State Bar No. 24026860
                                          Martinez Firm, PLLC
                                          sam@mtzfirm.com
                                          325 Heights Blvd.
                                          Houston, TX 77007
                                          Telephone:     (713) 333-3270
                                          Telecopier: (713) 333-3275




                                                                          6
                             Case 4:20-cv-02508 Document 1 Filed on 07/16/20 in TXSD Page 7 of 7
JS 44 (Rev. 09/19)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
 ELMER QUINTANILLA                                                                                            HILLSTONE RESTAURANT GROUP, INC.

     (b) County of Residence of First Listed Plaintiff                HARRIS                                  County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

     (c) Attorneys (Firm Name, Address, and Telephone Number)                                                  Attorneys (If Known)
    SAMANTHA MARTINEZ
    325 HEIGHTS BLVD., HOUSTON, TX 77007
    (713) 333-3270
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1     U.S. Government               X 3
                                      ’       Federal Question                                                                     PTF       DEF                                           PTF      DEF
          Plaintiff                             (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2     U.S. Government               ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
          Defendant                             (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                          LABOR                    SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              7X10 Fair Labor Standards
                                                                                                     ’                                   ’ 861 HIA (1395ff)                     (15 USC 1681 or 1692)
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                 Act                         ’ 862 Black Lung (923)           ’ 485 Telephone Consumer
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Protection Act
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                  Relations                   ’ 864 SSID Title XVI             ’ 490 Cable/Sat TV
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 850 Securities/Commodities/
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                                   Exchange
                                             Medical Malpractice                                             Leave Act                                                    ’ 890 Other Statutory Actions
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS              ’ 891 Agricultural Acts
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 893 Environmental Matters
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                  Income Security Act                 or Defendant)             ’ 895 Freedom of Information
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609               ’ 896 Arbitration
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 899 Administrative Procedure
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          Act/Review or Appeal of
                                             Employment                 Other:                       ’ 462 Naturalization Application                                           Agency Decision
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                              ’ 950 Constitutionality of
                                             Other                    ’ 550 Civil Rights                   Actions                                                              State Statutes
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
X 1 Original
’                         ’ 2 Removed from                ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding                State Court                             Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           42 U.S. C. 1981 race/ethnicity jurisdiction.
VI. CAUSE OF ACTION                       Brief description of cause:
                       RECOVER UNPAID WAGES AND DAMAGES FOR DISCRIMINATION AND RETALIATION
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION DEMAND $                 CHECK YES only if demanded in complaint:
     COMPLAINT:           UNDER RULE 23, F.R.Cv.P.        More than $250,000     JURY DEMAND:         X Yes
                                                                                                      ’          ’ No
VIII. RELATED CASE(S)
                        (See instructions):
      IF ANY                                JUDGE                            DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
 7/16/2020
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
